



COURT OF APPEAL FOR ONTARIO

CITATION: AMV Leasing Limited v. De Palma, 2015 ONCA 200

DATE: 20150325

DOCKET: C59232

Simmons, Tulloch and Pardu JJ.A.

BETWEEN

AMV Leasing Limited and

Lawlor Enterprises Inc.

Plaintiff/Respondents

and

Claudia De Palma
, Vittoria De Palma,

Castellini
    Homes Inc., Amlap Development Corp.,

and Antoinetta De Palma

Defendants

(Claudia
    De Palma  Appellant)

Eddy J. Battiston and Harold Rosenberg, for the
    appellants

Robert K. Brown, for the respondents

Heard: March 18, 2015

On appeal from the judgment of Justice David Price of the
    Superior Court of Justice, dated July 14, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The motion judges decision refusing to set aside the noting of default
    is a discretionary order.  In reaching his decision, he considered all relevant
    circumstances including the fact that the appellant has not complied with an
    outstanding order for production  a factor that the motion judge concluded
    could prejudice the respondents.  The appellant has not demonstrated any basis
    for setting aside the motion judges findings or his exercise of discretion.

[2]

Since the respondents obtained an order to proceed under s. 69 of the
Bankruptcy
    and Insolvency Act
, we are not satisfied that rule 11 of the
Rules of
    Civil Procedure
is applicable in these circumstances. See
Micallef v.
    Dodig
, [2009] O.J. No. 5564 (Div. Ct.).

[3]

The appeal is therefore dismissed.  Costs of the appeal are awarded to
    the respondents on a partial indemnity basis, fixed in the amount of $5,500
    inclusive of all applicable taxes and disbursements.


